DETAILED ACTION

This Office Action is in response to the Preliminary Amendment filed August 3, 2020. Claim(s) 15-20 have been canceled. Claim(s) 21-26 have been added. Therefore, Claim(s) 1-14 and 21-26 is/are pending and have been considered as follows.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/22/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-14 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Praun et al. (US 2015/0127263 A1, hereinafter Praun), in view of Flores et al. (US 2013/0024203 A1, hereinafter Flores).

As to Claim 1, Praun discloses a method comprising:
determining, by one or more processors, a past activity of a user based at least in part on social media posts and internet of things (IoT) enabled devices of the user ((Praun; Fig. 4; [0072-0073]), where Praun discloses the ability to determine a past activity based on social media post (i.e. social interaction, profile) and previous locations/interest based off the user device.);
determining, by one or more processors, a set of historical conditions corresponding to the past activity, wherein the set of conditions correspond to a positive sentiment of the user ((Praun; Fig. 4; [0061; 0072-0075]), where Praun discloses determining a set of historical condition (i.e. time, location, weather) associated with past activities associated with a positive sentiment (i.e. “check in”.).);
identifying, by one or more processors, a location of the user ((Praun; [0040]), where Praun discloses determining the location of the user.).
However, Praun does not disclose generating, by one or more processors, an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions.
In an analogous art, Flores discloses generating, by one or more processors, an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions ((Flores; [abs; 0006, 0023, 0030]), where Flores discloses the ability to generate recommendation based on the location of the user, historical data received from the user, telemetry information, user preference, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Praun to include generating, by one or more processors, an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions as taught by Flores to enhance the user experience by offering intelligent recommendations for activities and/or point of interest (Flores; [0019]).

As to Claim 2, Praun-Flores discloses the method of claim 1, further comprising: 
determining, by one or more processors, a confidence factor of the set of future conditions of the future activity based at least in part on the set of historical conditions corresponding to the past activity; and determining, by one or more processors, whether the confidence factor of the set of future conditions meets a threshold confidence factor ((Praun; [0052, 0084, 0098]), where Praun discloses threshold values are used to determined recommendations for the users.), ((Flores; [0006, 0025, 0040]), where Flores discloses recommendation candidacy must meet a minimum/maximum threshold to be considered to the user.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.
	
As to Claim 3, Praun-Flores discloses the method of claim 1, further comprising:
initiating, by one or more processors, a communication with a computing device of the user, wherein the communication includes the activity recommendation ((Praun; Fig. 8; [0053, 0091]), where Praun discloses notifying the user of the recommendation.), ((Flores; [0060]), where Flores disclose the recommendation can be transmitted to the user device.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 4, Praun-Flores discloses the method of claim 3, wherein initiating the communication with the computing device of the user, further comprises:
modifying, by one or more processors, one or more entries of an application of the computing device of the user based at least in part on the activity recommendation ((Flores; [0028, 0059-0060]), where Flores disclose the recommendation can be transmitted to the user device and be modified.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 5, Praun-Flores discloses the method of claim 1, wherein determining the past activity of the user based at least in part on social media posts and IoT enabled devices of the user, further comprises:
identifying, by one or more processors, the past activity of the user based at least in part on unstructured textual data of social media posts of the user; identifying, by one or more processors, a time the user engaged in the past activity based at least in part on timestamp data of the IoT enabled devices of the user; and  identifying, by one or more processors, a past activity location of the user based at least in part on geolocation data of the IoT enabled devices of the user, wherein the past activity location corresponds to the time the user engaged in the past activity ((Praun; [0043, 0067, 0070-0074]), where Praun discloses the ability to identify past activities based on social interaction data, time of activities, historical locations of user the user. Profile data can be generated based on data received from the device or user social network.).

As to Claim 6, Praun-Flores discloses the method of claim 5, further comprising:
determining, by one or more processors, a sentiment corresponding to the past activity based at least in part on the unstructured textual data of social media posts of the user; and determining, by one or more processors, a frequency of user engagement of the past activity over a defined time frame ((Praun; [0067, 0070-0074]), where Praun discloses determining a set of historical condition (i.e. time, location, weather) associated with past activities associated with a positive sentiment (i.e. “check in”.) or post on the users’ social network.).

As to Claim 7, Praun-Flores discloses the method of claim 1, wherein determining the set of historical conditions corresponding to the past activity, further comprises:
correlating, by one or more processors, condition elements of one or more sets of conditions of corresponding past activities of a frequency of user engagement of the past activity over a defined time frame ((Praun; [0072-0075]), where Praun discloses correlating the activities over a period of time.).

As to Claim 8, Praun-Flores discloses the method of claim 1, wherein generating the activity recommendation based on the location of the user and the set of historical conditions corresponding to the activity, further comprises:
retrieving, by one or more processors, one or more data feeds, wherein the data feeds include historical crowd data, historical weather information, historical traffic information, and a frequency of user engagement of the past activity user ((Praun; Fig. 4; [0072-0075]), where Praun discloses the ability to determine a past activity based on social media post (i.e. social interaction, profile), previous locations/interest based off the user device, historical weather and frequency of activity (i.e. timeframe).);
in response to identifying the location of the user ((Praun; [0040]), where Praun discloses determining the location of the user.), determining, by one or more processors, the set of future conditions of the future activity based at least in part on the location and the one or more data feeds ((Flores; [abs; 0006, 0023, 0030]), where Flores discloses the ability to generate recommendation based on the location of the user, historical data received from the user, telemetry information, user preference, etc.);
comparing, by one or more processors, condition elements of the set of historical conditions corresponding to the past activity with conditional elements of the set of future conditions of the future activity ((Praun; [0043, 0067, 0070-0074]), where Praun discloses the ability to identify past activities based on social interaction data, time of activities, historical locations of user the user. Profile data can be generated based on data received from the device or user social network.); and 
identifying, by one or more processors, a correlation in conditional elements that correspond to the positive sentiment of the user ((Praun; [0072-0075]), where Praun discloses correlating the activities over a period of time.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 9, Praun discloses a computer program product comprising:
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (Praun; [0035]), the program instructions comprising:
program instructions to determine a past activity of a user based at least in part on social media posts and internet of things (IoT) enabled devices of the user ((Praun; Fig. 4; [0072-0073]), where Praun discloses the ability to determine a past activity based on social media post (i.e. social interaction, profile) and previous locations/interest based off the user device.);
program instructions to determine a set of historical conditions corresponding to the past activity, wherein the set of conditions correspond to a positive sentiment of the user ((Praun; Fig. 4; [0061; 0072-0075]), where Praun discloses determining a set of historical condition (i.e. time, location, weather) associated with past activities associated with a positive sentiment (i.e. “check in”.).);
program instructions to identify a location of the user ((Praun; [0040]), where Praun discloses determining the location of the user.). 
However, Praun does not disclose program instructions to generate an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions.
In an analogous art, Flores discloses program instructions to generate an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions ((Flores; [abs; 0006, 0023, 0030]), where Flores discloses the ability to generate recommendation based on the location of the user, historical data received from the user, telemetry information, user preference, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Praun to include program instructions to generate an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions as taught by Flores to enhance the user experience by offering intelligent recommendations for activities and/or point of interest (Flores; [0019]).

As to Claim 10, Praun-Flores discloses the computer program product of claim 9, further comprising program instructions, stored on the one or more computer readable storage media, to:
determine a confidence factor of the set of future conditions of the future activity based at least in part on the set of historical conditions corresponding to the past activity; and determine whether the confidence factor of the set of future conditions meets a threshold confidence factor ((Praun; [0052, 0084, 0098]), where Praun discloses threshold values are used to determined recommendations for the users.), ((Flores; [0006, 0025, 0040]), where Flores discloses recommendation candidacy must meet a minimum/maximum threshold to be considered to the user.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 11, Praun-Flores discloses the computer program product of claim 9, further comprising program instructions, stored on the one or more computer readable storage media, to:
initiate a communication with a computing device of the user, wherein the communication includes the activity recommendation ((Praun; Fig. 8; [0053, 0091]), where Praun discloses notifying the user of the recommendation.), ((Flores; [0060]), where Flores disclose the recommendation can be transmitted to the user device.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 12, Praun-Flores discloses the computer program product of claim 11, wherein program instructions to initiate the communication with the computing device of the user, further comprise program instructions to: 
modify one or more entries of an application of the computing device of the user based at least in part on the activity recommendation ((Flores; [0028, 0059-0060]), where Flores disclose the recommendation can be transmitted to the user device and be modified.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to Claim 13, Praun-Flores discloses the computer program product of claim 9, wherein program instructions to determine the past activity of the user based at least in part on social media posts and IoT enabled devices of the user, further comprise program instructions to:
identify the past activity of the user based at least in part on unstructured textual data of social media posts of the user; identify a time the user engaged in the past activity based at least in part on timestamp data of the IoT enabled devices of the user; and identify a past activity location of the user based at least in part on geolocation data of the IoT enabled devices of the user, wherein the past activity location corresponds to the time the user engaged in the past activity ((Praun; [0043, 0067, 0070-0074]), where Praun discloses the ability to identify past activities based on social interaction data, time of activities, historical locations of user the user. Profile data can be generated based on data received from the device or user social network.).

As to Claim 14, Praun-Flores discloses the computer program product of claim 13, further comprising program instructions, stored on the one or more computer readable storage media, to:
determine a sentiment corresponding to the past activity based at least in part on the unstructured textual data of social media posts of the user; and determine a frequency of user engagement of the past activity over a defined time frame ((Praun; [0067, 0070-0074]), where Praun discloses determining a set of historical condition (i.e. time, location, weather) associated with past activities associated with a positive sentiment (i.e. “check in”.) or post on the users’ social network.).

As to New Claim 21, Praun-Flores discloses the computer program product of claim 9, wherein program instructions to determine the set of historical conditions corresponding to the past activity, further comprise program instructions to:
correlate condition elements of one or more sets of conditions of corresponding past activities of a frequency of user engagement of the past activity over a defined time frame ((Praun; [0072-0075]), where Praun discloses correlating the activities over a period of time.).

As to New Claim 22, Praun-Flores discloses the computer program product of claim 9, wherein program instructions to generate the activity recommendation based on the location of the user and the set of historical conditions corresponding to the activity, further comprise program instructions to:
retrieve one or more data feeds, wherein the data feeds include historical crowd data, historical weather information, historical traffic information, and a frequency of user engagement of the past activity ((Praun; Fig. 4; [0072-0075]), where Praun discloses the ability to determine a past activity based on social media post (i.e. social interaction, profile), previous locations/interest based off the user device, historical weather and frequency of activity (i.e. timeframe).);
in response to identifying the location of the user ((Praun; [0040]), where Praun discloses determining the location of the user.), determine the set of future conditions of the future activity based at least in part on the location and the one or more data feeds ((Flores; [abs; 0006, 0023, 0030]), where Flores discloses the ability to generate recommendation based on the location of the user, historical data received from the user, telemetry information, user preference, etc.);
compare condition elements of the set of historical conditions corresponding to the past activity with conditional elements of the set of future conditions of the future activity ((Praun; [0043, 0067, 0070-0074]), where Praun discloses the ability to identify past activities based on social interaction data, time of activities, historical locations of user the user. Profile data can be generated based on data received from the device or user social network.); and
identify a correlation in conditional elements that correspond to the positive sentiment of the user ((Praun; [0072-0075]), where Praun discloses correlating the activities over a period of time.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to New Claim 23, Praun discloses a computer system comprising:
one or more computer processors (Praun; [0035]);
one or more computer readable storage media (Praun; [0035]); and
program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (Praun; [0035]), the program instructions comprising:
program instructions to determine a past activity of a user based at least in part on social media posts and internet of things (IoT) enabled devices of the user ((Praun; Fig. 4; [0072-0073]), where Praun discloses the ability to determine a past activity based on social media post (i.e. social interaction, profile) and previous locations/interest based off the user device.);
program instructions to determine a set of historical conditions corresponding to the past activity, wherein the set of conditions correspond to a positive sentiment of the user ((Praun; Fig. 4; [0061; 0072-0075]), where Praun discloses determining a set of historical condition (i.e. time, location, weather) associated with past activities associated with a positive sentiment (i.e. “check in”.).);
program instructions to identify a location of the user ((Praun; [0040]), where Praun discloses determining the location of the user.).
However, Praun does not disclose program instructions to generate an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions.
In an analogous art, Flores discloses program instructions to generate an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions ((Flores; [abs; 0006, 0023, 0030]), where Flores discloses the ability to generate recommendation based on the location of the user, historical data received from the user, telemetry information, user preference, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Praun to include program instructions to generate an activity recommendation based on the location of the user and the set of historical conditions corresponding to the past activity, wherein the activity recommendation includes a set of future conditions of a future activity, wherein the set of future conditions correlate with the set of historical conditions as taught by Flores to enhance the user experience by offering intelligent recommendations for activities and/or point of interest (Flores; [0019]).

As to New Claim 24, Praun-Flores discloses the computer system of claim 23, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
determine a confidence factor of the set of future conditions of the future activity based at least in part on the set of historical conditions corresponding to the past activity; and determine whether the confidence factor of the set of future conditions meets a threshold confidence factor ((Praun; [0052, 0084, 0098]), where Praun discloses threshold values are used to determined recommendations for the users.), ((Flores; [0006, 0025, 0040]), where Flores discloses recommendation candidacy must meet a minimum/maximum threshold to be considered to the user.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

As to New Claim 25, Praun-Flores discloses the computer system of claim 23, further comprising program instructions, stored on the one or more computer readable storage media for execution by at least one of the one or more processors, to:
initiate a communication with a computing device of the user, wherein the communication includes the activity recommendation ((Praun; Fig. 8; [0053, 0091]), where Praun discloses notifying the user of the recommendation.), ((Flores; [0060]), where Flores disclose the recommendation can be transmitted to the user device.).

As to New Claim 26, Praun-Flores discloses the computer system of claim 23, wherein program instructions to generate the activity recommendation based on the location of the user and the set of historical conditions corresponding to the activity, further comprise program instructions to:
retrieve one or more data feeds, wherein the data feeds include historical crowd data, historical weather information, historical traffic information, and a frequency of user engagement of the past activity ((Praun; Fig. 4; [0072-0075]), where Praun discloses the ability to determine a past activity based on social media post (i.e. social interaction, profile), previous locations/interest based off the user device, historical weather and frequency of activity (i.e. timeframe).);
in response to identifying the location of the user ((Praun; [0040]), where Praun discloses determining the location of the user.), determine the set of future conditions of the future activity based at least in part on the location and the one or more data feeds ((Flores; [abs; 0006, 0023, 0030]), where Flores discloses the ability to generate recommendation based on the location of the user, historical data received from the user, telemetry information, user preference, etc.);
compare condition elements of the set of historical conditions corresponding to the past activity with conditional elements of the set of future conditions of the future activity ((Praun; [0043, 0067, 0070-0074]), where Praun discloses the ability to identify past activities based on social interaction data, time of activities, historical locations of user the user. Profile data can be generated based on data received from the device or user social network.); and
identify a correlation in conditional elements that correspond to the positive sentiment of the user ((Praun; [0072-0075]), where Praun discloses correlating the activities over a period of time.).
The Examiner provides the same motivation to combine as previously presented in the independent claim.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Felman (US 2019/0199761 A1) discloses sharing personal information. 
Orenstein et al. (US 2015/0324751 A1) discloses monitoring fitness using a mobile device.
Edwards et al. (US 2018/0241829 A1) discloses 

The examiner also requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M THIEU whose telephone number is (571) 270-7475 and fax number is (571) 270-8475. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN M THIEU/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7.29.2022